TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00643-CR







Daniel Joseph Miller, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 49,068, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

Appellant Daniel Joseph Miller pleaded guilty to an indictment accusing him of
indecency with a child.  The district court found him guilty and assessed punishment at
imprisonment for twelve years.

The clerk's record contains a written waiver of appeal signed by appellant and his
attorney.  This document, which reflects a knowing and voluntary waiver of the right to appeal,
was signed on the day sentence was imposed in open court.  A defendant who knowingly and
intelligently waives his right to appeal may not thereafter appeal without the consent of the trial
court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548
S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). 
There is nothing in the record to indicate that appellant sought or obtained the permission of the
trial court to pursue this appeal.

The appeal is dismissed.


Before Justices Jones, B. A. Smith and Yeakel

Dismissed

Filed:   January 14, 1999

Do Not Publish